Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 1 of 15 PageID #: 7



                           Ca s e No:   £ZJ / 2’             1O

                        United States District Court
                      Northern District of West Virginia
                               Wheeling Division




                                Cynthia Salamanca,
                                          Petitioner,




                                         vs.



                                        Warden,
                                           Defendant.




                        Memorandum In Support of        §   2241




                                                     Cynthia Salamanca
                                                     Reg # 79i55O83
                                                     5FF- Ha z e it on
                                                     P.O. Box 3000
                                                     Bruceton Mills, WV     26525



 *   Brief drafted with the help of an attorney.
Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 2 of 15 PageID #: 8



                             Table of Contents

Procedural History                                                                1


Summary of Argument                              ....                             3


Savings Clause                                                                    4


Flores-Figueroa is a substantive, non-constitutional,
Statutory interpretation Supreme Court decision, and is,
therefore, retroactively applicable on collateral review..........                5


Cynthia Salamanca’s Conduct                                                       7


Aggravated Identity Theft      §   1028A                                          7


Identity Fraud    §   1028                                                        8


Flores-Figueroa Decision                                                          9


Conclusion                                                                    12


Certificate of Service                                                        13




                                           1
Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 3 of 15 PageID #: 9



Procedural History

     On September 30, 2011, a criminal complaint was filed charging

Cynthia Salamanca with one count of conspiracy to make false statements

and commit aggravated identity theft and social security fraud.

On october 18, 2011, a grand jury charged Ms. Salamanca with one count

of conspiracy to commit identification fraud (Ct 1); one count of

conspiracy to commit honest services fraud (Ct 2); and five counts of

aggravated identity theft (Cts 3-7).

      On November 21, 2011 Ms. Salamanca pled guilty to all counts,

and on February 22, 2012,     the Court entered judgment against Ms.

Salamanca and sentenced her to a total of 171 months of incarceration.

The sentence as to count one- imprisonement of 51 months and supervised

release of two year; count two- imprisonment of 51 months to be served

concurrently, and supervised release of two years to run concurrently;

counts three-six imprIsonment of 24 months each count,           to be served

consecutively; with supervised release of one year each count, to

run concurrently; and count seven- imprisonment of 24 months, to be

served consecutively, supervised release of one year to run concurrently.

Ms. Salamanca did not appeal.

      On February 26,   2013, Ms. Salamancas mother filed         §       2255 on

behalf of her daughter.      The court dismissed Salamanca
                                                 s
                                                 t                    §    2255 on

April 29, 2013 because Salamanca did not qualify as          ‘next friend’

standing, and court therefore did not have jurisdiction.

      On May 31, 2013 counsel Jerome M. Brown filed a Motion for Relief

under FRCP 60(b), requesting the court to allow counsel to file a

Memorandum in Support of §2255 and reopen the dismissed court order,

or in the alternative permit equitable tolling.           The court denied




                                      1
Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 4 of 15 PageID #: 10



Salamanca’s Rule 60(b) motion on January 10, 2O14

     Salamanca files this motion under       §   2241, invoking the savings

clause of   §   2255 concerning her aggravated identity theft charges.

Salamanca’s claim is that she is actually innocent of aggravated

identity theft pursuant to Flores-Figueroa decision.




                                       2
Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 5 of 15 PageID #: 11

     Summary of the Argument

              Cynthia Salamanca files this       §   2241, under the savings clause
     of   §   2255, because the decision in Flores-Figueroa is a substantive,

  non-constitutional, statutory interpretation,                 Supreme Court case
     that narrowed and defined the statutory phrase of “knowingly transfers

     to another person without lawful authority”               under   §   1028(A) involves
  people injured when a third party used their names or financial

  information (credit card or social security numbers) without consent.

  Flores-Figueroa, 556 U.S. at 655

              This circuit has always held Supreme Court decisions that are

  statutory interpretations case               holdings to satisfy the savings

  clause of        §   2255(e)   retroactivity requirement without the Supreme

  Court expressly stating or declaring them to be retroactive.

          Accordingly this court should rule that Flores-Figueroa to be

  retroactive to Cynthia Salarnanca, because the interpretation made

  above applies to Ms.           Salamanca as each persons identification had

 given consent, and Ms.           Salamanca has no victims on her case.

 The Flores-Figueroa court articulated clearly the difference

 between Aggravated Identity theft under                §   1028(A), and     Fraud and
 related activity in connection with identification documents, under

 §    1028.      Accordingly, Ms.    Salamanca is ctually innocent             f:her
 charges of Aggravated Identity Theft Section 1028(A).




                                           3
Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 6 of 15 PageID #: 12



  Saving     C1aue

          The Fourth Circuit ‘saving clause’ test confines the use of

  the savings clause to “instances of actual innocence” of the

 underlying offense of conviction, not just innocence of a sentencing

  factor.

      §    2241 as intended, is to address the ‘execution’ of a sefltence,

 rather than its validity, but, the savings clause of §2255(e)-

 inadequate or ineffective           allows a portal to bring forth this claim

 is:(1) the time of conviction, the settled law          of    this Court or of

  the Supreme Court established the legality of the conviction;            (2)

 subsequent to the prisoner’s direct appeal and          §    2255, the substantive

 law changed such that the conduct of which the prisoner was convicted

 is deemed not be criminal, and (3) the prisoner cannot satisfy the

 gate-keeper provisions of       §    2255 because the new rule is not one of

 constitutional law. In re: Jones, 226 F.3d 228, 333—34 (4th Cit. 2OO0)

 The Fourth Circuit has held that the savings clause only preserves

 claims in which the petitioner alleges actual innocene of a

 conviction Rice v. Rivera, 617 F3d 802, 807 (4th Cir, 2010) and does

 not extend to the petitioner who challenges only their sentences.

 United States v Poole, 531 F.3d 623 (4th Cir. 2008).

          In the instant case Salamanca claims to be actual innocent of

 the charge of Aggravated Identity Theft, as their was no ‘theft’

 involved as ëhch person agreed and consented to the use of their

 identity,    thus not meeting the required elements of aggravation.

 The Flores-Figueroa court articulated beautifully the difference

                                     AVc        .c*y         a- cxc- 4S
 neighboring statute of     §   1028 Documentation Fraud. or Identity Fraud.




                                         4
Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 7 of 15 PageID #: 13
  Flores-Figueroa is a substantive,non—constitutional, statutory
  interpretation Supreme Court decision, and is, therefore,
  retroactively applicable on collateral review.


        It is well settled in this Circuit that substantive,                    -




  non-constitutional, statutory interpretation Supreme Court decisions

  always apply retroactively.

        In Haistead, the defendant brought a claim under             §   2255 on the

  Supreme Court decision in United States v Santos, 553 U.S. 507 (2008)

  that clarified the ambiguous term Hproceeds! in the money laundering

  statute, 18 U.S.C.S.       §    1956.    The government and the Fourth Circuit

  Court of Appeals agreed that Santos applies retroactively to cases

  on collateral review.
                1

       Similarly, the defendant in Miller v United States,                  735 F.3d 141

  (4th Cir. 2013) brought a claim under            §   2241 by way of writ of error

  coram nobis, based on United States v Simmons, 649 F.3d 237 (4th Cir.
  2011).2      In Simmons,       this Court via direction from the United States

  Supreme Court, vacated the defendants conviction for possession of a

  firearm by a convicted felon, in violation of               18 U.S,C.S.   §   922(g)(l),

  by establishing that it did not reach the defendant whose prior

  convictions could have resulted in a sentence of more than one year

  in prison.    It was a new substantive rule that was retroactive.

       Likewise,    in Re: Jones,         226 F.3d 328 (4th Cir. 2000), this Court

 held the Supreme Courts holding in Bailey v United States, 516 US 137

  (1995), which narrowed the statutory term ‘use” in 18 U.S.C.                  §924(c)(1)

  to require active employment of a firearm, to apply retroactively on

 collateral review.

       In Jones,    the Fourth Circuit Court of Appeals, first articulated

  the savings clause test of          §   2255 noting that:




                                            5
Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 8 of 15 PageID #: 14


                 “Applying this holding to Jones’ case, we conclude
                  that he is entitled to file a habeas petition in
                  the district court of his confinement pursuant to
                  § 2241. .Jones is incarcerated for conduct that is
                  not criminal. “ Jones 226 F.3d 328.

             There is a distinction between the treatment of a new Constitu
                                                                            tional
        rule and the Supreme Court’s interpretation of a statute Id at
                                                                       330.
        The Jones   court concluded that the Bailey claim was not subject
        to the retroactivity analysis of a new constitutional rule becaus
                                                                          e
        it was a statutory interpretation decision.           The Court noted that the
        Supreme Court holding in Bousley v United States, 523 U.S. 614
                                                                       (1998),
        “that Bailey is retroactively applicable on collateral review that

    Bailey does not implicate the retroactivity analysis set forth
                                                                   in
    Teague v. Lane       [   489 U.S. 288 (1989)], and therefore         ...   applies
    retroactively to cases on collateral review.                  Bailey establishes
    that a prisoner whose conviction rests on an improper definition
                                                                     of
    “user’ is incarcerated for conduct that is not criminal, and that
                                                                      a
    Bailey claim is properly considered on collateral review..,                   under
    these limited circumstances,         §   2255 is inadequate to test the legality
    of the prisoners detention, and accordingly that the prisoner may

    file a habeas petition under         §   2241 Re. Jones   @   333.



    1      When the Supreme Court issues new rulings in criminal cases, substantive
                                                                                      rules
        generally apply retroactively, while procedural rules do not Schriro v Summ
                                                                                      erlin,
        542 U.S. 348, 351, 124 5. Ct 2519, 159 L.Ed 2d 442 (2004) “A rule is substan
                                                                                       tive
        rather than procedural if it alters the range of conduct or the class of person
                                                                                          s
        that the law punishes” Id at 353, and “rules” include “decisions that narrow
                                                                                      the
        scope of a criminal statute by interpreting its terms” Id at 351. In Santos
                                                                                     , the
        Court did narrow the scope of the money laundering statute by interpreting
                                                                                   the term
        “proceeds” in § 1956(a)(1) •to ean “net profits” of an illegal gambling busine
                                                                                       ss,
                                                             c4C5 aeSickj
2
        In Simmons, the Fourth Circuit required the lower court to look at how much prison
        time the defendant was exposed to given his own criminal history at the time he
                                                                                        was
        sentenced and any aggravated factors that were actually alleged against him,




                                             I;
Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 9 of 15 PageID #: 15


  Salapianca s Conduct

        In the instant case, Salamanca is accused of identifying

  individuals willing to allow others to use their names to obtain

  false ID’s.    Salamanca created fake electrical and other utility

  bills to support the residency requirements to obtain an identification.

  Salamanca had a contact at the Department of Motor Vehicles, and

  introduced her contact to the person wishing to receive an identification

  The DMV employee would set the price for the identification, and

  Salamanca would verify the price with the person who wished to

  obtain the identification.       Obviously, to obtain an identification

  with your own picture, you had to present yourself to the DMV.               Thus,
  Salamanca and the intended customer drove to the DMV together, and

  Salamanca pointed out her DMV contact.         The intended customer presented
  themselves to the DMV official, the intended customer presented the

  fake utility bill Salamanca created and the DMV official processed

  the application for identification.        In all instances,     the names
  of the individuals presented to the DMV were consenting adults who

  knew what their information was being used for and permitted the use.

  In fact,   there was no evidence that a ‘victim’ of theft was involved

  in this case, the PSR does not indicate a victim(s), and it was

 discussed at the sentencing hearing that each identification was

 obtain through consent and not theft.

 AGGRAVATED IDENTITY THEFT:

       Section 1028(A)(a)(1) provides that anyone who,          in connection
 with a list of other crimes, ttknowingly transfers, possesses, or

 uses, without lawful authority, a means of identification of another

 person shall, in addition to the punishment provided for such felony,

 be sentenced to a term of imprisonment of 2 years.           Section 1028(A)(c)
 provides the list of predicate offenses- Honest Services Fraud under


                                       7
Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 10 of 15 PageID #: 16



   §   1347 is on the list.    Salamanca acknowledges that she lacked
   lawful authority to sell counterfeit utility bills.           But she contends
   that a utility bill is not a ‘means of identification’.            In fact,
   Salamanca argues that ‘knowingly transfers to another person without

   lawful authority’ refers to a victim rather than to a person who

   consented to the transaction. To appreciate the difference and to

   place the argument in context a detailed review of identity fraud

  helps to clear the matter.

   FRAUD and related activity in connection with identification documents.

   Section 1028, makes it a crime to do any of the following circumstances.

   (1) knowingly and without lawful authority produces and identification
       feature, or a false identification document;

   (2) knowingly transfers an identification document, authentificátion
       feature, or a false identification document knowing that such
       a document or feature was stolen or produced without lawful
       authority;

  (3) knowingly possesses with intent to use unlawfully or transfer
      unlawfully five or more identification documents (other than those
      issued lawfully for the use of the possessor), authentifcation
      features, or false identification documents;

  (4) knowingly possesses     an identification document (other than one
      issued lawfully for     the use of the possessor), authentification
      feature, or a false     identification document, with the intent such
      document or feature     be used to defraud the United States;

  (5) knowingly produces, transfers, or possesses a document- making
      implement or authentification feature with the intent such document
      making implement or authentifcation feature will be used in the
      production of a false identification document or another document-
      making implement or authentification feature which will be so used;

  (6) knowingly possesses an identification document or authentification
      feature that is or appears to be an identification document or
      authentification feature of the United States or a sponsoring
      entity of an event designated as a special event of national
      significance which is stolen or produced without lawful authority
      knowing that such document or feature was stolen or oro.duced
Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 11 of 15 PageID #: 17


   (7)    knowingly transfers, possesses, or uses, without lawful authority
          a means of identification of another person with the intent to
          commit, or to aid or abet, or in connection with, any unlawful
          activity that constitutes a violation of Federal law, or that
          constitutes a felony under any applicable State or local law; or

   (8)    knowingly traffics in false or actual authentication features
          for use in false identification documents, document—making
          implements, or means of identification;  18 U.S.C. § 1028(a).
         The transactions of Salamanca and her customers fit squarely

  into paragraphs 1-4, and 7 as well, because she made a document that

  aided and abetted others efforts to obtain a false identification

  from the DMV.

  FLORES-FIGUEROA v. UNITED STATES, 556 U.S. 646

         The Flores-Figueroa court addressed one issue regarding the

  word “knowingly”.      They also examined the legislative history and

  the Solicitor General’s views on when it is appropriate to charge

  Aggravated Identity Theft        (   1028A), or Identity Fraud       -   (   1028).

  The Flores-Figueroa court observed that the examples in legislative

  history of   §   1028(A) involve people injured when a third party used

  their names or financial information (credit card or social security

  numbers) without consent. 556 U.S. at 655.          And the court also
  observed that “Congress separated the fraud crime from the theft

  crime in the statute itself”(ibid) by giving §1028 and           §   1028(A)

  different titles and placing the rules in different sections.

         The Solicitor General views and response to the Supreme Court

  that “[t]he statutory text makes clear that the sine qua non of

  Section 1028(A)(a)(1) offense is the presence of a real victim”.

  Brief for the United States in Flores-Figueroa v. United States,

  No. 08-108, at 20 (Jan. 2009). Pages 19-22 of that brief give

  several reasons why the Solicitor General concluded that identity

  theft crimes entail a victim whose information has been used without

  consent.


                                        q
Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 12 of 15 PageID #: 18


      In the United States vs Spears,           729 F.3d 753 (7th Cir. 2013)

the Court of Appeals looked to the actions of defendant Christopher

Spears    Spears made a counterfeit handgun permit for a codefendant,

who was awaiting trial on a drug charge and could not obtain a legitimate

permit.   The codefendant used the fake credential which contained her

own name and hirthdate and attempted to purchase a gun.            The gun

dealer became suspicious and declined the sale of the gun and contacted

federal law enforcement.           Spears was arrested and it was then discovered

that he had sold other fake credentials, such as drivers’           licenses.

Spears was convicted of five felonies, including aggravated identity

theft, 18 U.S.C.   §   1028A, and sentenced to 34 months In prison, 10

months on four of the five counts, to run concurrently, plus two years

imprisonment under     §       1028A, which is a mandatory consecutive term of

prison. Spears appealed three of his five convictions.            The Seventh

Circuit affirmed two while reversing the third.

      The Seventh Circuit looked at the meanings of “another person”

in the identity theft statute, and determined that there was ambiguity

in the term.    The court ultimately decided that ‘another person’ meant

a “person who did not consent to the information’s use”, and because

the person to whom defendant Spears transferred the counterfeit handgun

permit, which used the other person’s name and birth date, had consented,

the aggravated identity theft conviction was overturned.
       In its ruling the court looked at both the aggravated identity

theft statute under        §    1028A, and the identity fraud statute under

§1028.    The court stated that “Providing a client with a bogus credential

containing the client’s own information is identity fraud but not identity

theft’ at //.      V1ores1gueroa the cOurt noted, usea he eapo1 f

§   1028A to explicate its text. 556 U.S. at 655.          The Supreme Court noting




                                           10
Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 13 of 15 PageID #: 19


the phrase “another person” is ambiguous: neither text nor context

tells us whether “another” means “person other than the            defendant”

or “person who did not consent to the information’s use”.             Spears

use of identities had all been through consent. The court ruled that

“another person” refer to a person who did not consent to the use of

the “tneans of identification”.      Two of Spears convictions were vacated,

and the case was remanded for resentencing on those three convictions.

     The instant case is similar and different from Spears.            Specifically,

like the defendant in Spears, the Petitioner made counterfeit utility

bills, through the consent of another person.          She then transferred

that utility bill to a client, who presented the bill to the Department

of Motor Vehicles to obtain drivers licenses. Like Spears, there is no

victims in this case, and like Spears this was done through consent.
     This case is different from Spears because the petitioner did not

preserve this argument, nor did she file direct appeal and she filed

an out of time   §   2255.   This court should find that the Petitioners

case mirrors the Spears case and rule similarly.

     Nowhere in the face of the record, nor anywhere else, will the

Court find evidence that the Petitioner ‘stole’ another persons

identity.   Nor will there be any evidence to suggest that this fraud

was done without consent, of ‘another person’.          Because of the ambiguity

of the statute and the Solicitor General’s brief on the appropriate

use of aggravated identity theft.       This court should hold that the

petitioner is convicted of a crime she is actually innocent of and

should appoint counsel and hold an evidentiary hearing.




                                       ii
Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 14 of 15 PageID #: 20



 Cone lus ion

         Ms. Cynthia Salamanca has outlined her points of authority and

 argument why she meets the requirements of this circuits savings

 clause.     She has presented argument that Flores-Figueroa is a

 substantive, non-constitutional, statutory interpretation Supreme

 Court decision, which is retroactively applicable on collateral review

 under    § 2241.   Flores-Figueroa is applicable to Salamanca’s case.

 Salamanca’ brief outlines the Solicitor General’s own understanding

 of the use of Aggravated Identity Theft, and when it is applicable

 along with Identity Fraud and when that is appropriately charged.

 Salamanca’s creation of identity documents through utility bills

 amounts to identity fraud, making her actually innocent of the

 charges of identity theft.

      Salamanca asked this Court to APPOINT her Counsel and allow her

 to prove her case.


                                               Respectfully Submited

                                                      ttz        r%flaf’
                                               Cynt ia Salamanca # 79155-083
                                               SFF-Hazelton
                                               PC Box 3000
                                               Bruceton Mills,  WV 26525




                                       12
Case 5:18-cv-00202-FPS-JPM Document 1-1 Filed 12/17/18 Page 15 of 15 PageID #: 21


                            Certificate of Service

        I Cynthia Salamanca, have place two copies of Application for

 §   2241, and Memorandum In Support of       §    2241,   in the prison mail system

 on this   Q    day,   of   December 2018.        Both copies were mailed to the

 district court of northern       West Virginia at the below referenced

 address, with the appropriate affixed postage.


                       United States District Court
                    Northern District of West Virginia
                             Wheeling Division
                                P0 Box 471
                           Wheeling,  WV 26003




                                             Respectfully,


                                             Cynthia Salamanca # 79155-083
                                             SFF’-Hazel ton
                                             P0 Box 3000
                                             Bruceton Mflls, WV 26525




                                       13
